


Exhibit 10.3


BRIXMOR OPERATING PARTNERSHIP LP
LTIP UNIT AGREEMENT
THIS LTIP UNIT AGREEMENT (this “Agreement”) dated as of the Effective Date set
forth in the Award Certificate (the “Award Certificate”) is made by and between
Brixmor Operating Partnership LP (the “Partnership”) and Brixmor Property Group
Inc. (together with its Subsidiaries, the “Company”), and the Participant. The
Award Certificate is included with and made part of this Agreement. In this
Agreement and each Award Certificate, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan, except
as herein defined.
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


(a)“Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the threshold, target, and maximum levels for each Performance
Component on the Award Certificate, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels. In the event that actual performance does not
meet the threshold level for any Performance Component, the “Achievement
Percentage” with respect to such Performance Component shall be zero.


(b)“AFFO” means adjusted funds from operations, as reported in the Company’s
supplemental disclosure for any fiscal quarter.


(c) “AFFO Per Share” means the per share amount obtained by dividing AFFO by
Fully Diluted Shares.


(d)“Award” means a Tranche 1 Award, a Tranche 2 Award or a Tranche 3 Award, each
as set forth on the Award Certificate.


(e)“Award Certificate” means the certificate attached to this Agreement
specifying the Effective Date, the Tranche 1 Award, the Tranche 2 Award, the
Tranche 3 Award, and the applicable Performance Periods and Performance
Components for each Award.


(f)“Board” means the Board of Directors of Brixmor Property Group Inc.


(g)“Brixmor TSR” means the compound annual growth rate, expressed as a
percentage and rounded to the nearest one decimal point, in the value of a share
of Common Stock due to stock appreciation and dividends, assuming dividends are
reinvested in Common Stock as and when paid, during the applicable Performance
Period. For this purpose, the “Beginning Stock Price” means $20 per share of
Common Stock; and, the “Ending Stock Price” means the average of the closing
sales price of the Company’s Common Stock on the NYSE for the ten (10) trading
days immediately preceding and including the last day of a Performance Period
(or such other period as the Committee may determine); provided, however, for
purposes of the Relative US Shopping Center Index TSR Performance Component, the
Ending Stock Price shall be the closing sales price of the Company’s Common
Stock on the last day of the applicable Performance Period.
 
(h)“Distribution Payment” means, for any distribution declared and paid on one

1

--------------------------------------------------------------------------------




Partnership Common Unit, the amount of such distribution (excluding dividends
and distributions paid in the form of additional shares of Common Stock and
Partnership Common Units (as defined in the Partnership Agreement) unless
adjustment is otherwise made pursuant to Section 13 of the Plan).


(i)“Earned Units” means, collectively, the Performance Earned Units and the
Dividend Earned Units.


(j)“EBITDA” means earnings before interest, taxes, and amortization, as reported
in the Company’s supplemental disclosure for any fiscal quarter.


(k)“EBITDA Per Share” means the per share amount obtained by dividing EBITDA by
Fully Diluted Shares.


(l)“Effective Date” means the Effective Date set forth in the Award Certificate.


(m)“Ex-Dividend Common Share Price” means, as of the ex-dividend date with
respect to a share of Common Stock, (i) the average of the high and low price of
a share of Common Stock as reported by the primary exchange on which the Common
Stock is listed and traded on such date, or, if there is no such sale on that
date, then on the last preceding date on which a sale was reported, or (ii) if
the Common Stock is not listed on a national securities exchange, the amount
determined by the Committee in good faith to be the Ex-Dividend Common Share
Price of the Common Stock.


(n)“Fully Diluted Shares” means the fully diluted share count of the Company, as
reported in the Company’s supplemental disclosure for any fiscal quarter.


(o)“LTIP Fraction” has the meaning set forth in the Partnership Agreement. For
all purposes of the Partnership Agreement and this Agreement, the LTIP Fraction
for each LTIP Unit granted hereunder shall be as set forth on the Award
Certificate.


(p)“LTIP Unit” means an OP Unit of the Partnership granted hereunder pursuant to
the Plan.


(q)“Participant” means the Eligible Person whose name is set forth in the Award
Certificate.


(r)“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Brixmor Operating Partnership LP, as amended or supplemented from
time to time.


(s)“Performance Components” means the performance criteria applicable to an
Award, as set forth on the Award Certificate.


(t)“Performance Period” means the applicable performance period specified in the
Award Certificate.


(u)“Plan” means the Brixmor Property Group Inc. 2013 Omnibus Incentive Plan.



2

--------------------------------------------------------------------------------




(v)“Qualifying Termination” means a termination of Participant’s employment (w)
by the Company without Cause or while Participant has a Disability (as defined
in the Plan), (x) if the Participant’s written employment agreement with the
Company (or any affiliate) includes a definition of “good reason” or
“constructive termination,” by the Participant for “good reason” or
“constructive termination” (as defined in such written employment agreement),
(y) which is a Retirement, or (z) resulting from the Participant’s death.
Notwithstanding the definition of Cause as set forth in the Plan, for purposes
of this Agreement, the termination of a Participant’s employment by the Company
for poor performance (as determined in the sole judgment of a majority of the
management committee) shall constitute a termination by the Company for Cause.


(w)“Relative US Shopping Center Index TSR” means the comparison of the Brixmor
TSR to the Shopping Center Index TSR.


(x)“Relative Weighting” means, in respect of any Performance Component, the
“Relative Weighting” set forth for such Performance Component on the Award
Certificate.


(y)“Retirement” means the Participant’s Termination of Employment with the
Company, other than for Cause, following the date on which (i) the sum of the
following equals or exceeds 65 years: (A) the number of years of the
Participant’s employment and other business relationships with the Company and
any predecessor company, and (B) the Participant’s age on the date of
termination, (ii) the Participant attained the age of 55 years old, and (iii)
the number of years of the Participant’s employment and other business
relationships with the Company and any predecessor company is at least five (5).


(z) “Shopping Center Index TSR” means the compound annual growth rate, rounded
to the nearest decimal point, in the value of the FTSE NAREIT US Shopping
Centers Index during the applicable Performance Period. The Shopping Center
Index TSR is obtained from information publicly reported by the National
Association of Real Estate Investment Trusts.


(aa)“Target Award Amount” means, in respect of any Award, the “Target Award
Amount” set forth for such Award on the Award Certificate.


(ab)“Termination Date” means the effective date of a Termination of Employment
for any reason.


(ac)“Termination of Employment” means a “separation from service” of the
Participant from the Company, as defined under Section 409A.


2.Range of LTIP Units under Awards; Calculation of LTIP Units


(a)Grant of Award Ranges. (i)     The Partnership hereby grants to the
Participant the opportunity to earn the number of LTIP Units set forth in the
Award Certificate, including LTIP Units under each of the Tranche 1 Award,
Tranche 2 Award, and Tranche 3 Award equal to the ranges set forth in the Award
Certificate for each Award (with a threshold, target, and maximum number of LTIP
Units for each Award). The actual number of LTIP Units earned under the Award
shall be determined pursuant to Section 2(b) and, further, such earned LTIP
Units shall be subject to the satisfaction of the service vesting conditions set
forth herein. In addition, the Partnership hereby grants to the Participant the
right to receive Dividend Earned Units attributable to such LTIP Units as
provided for herein.

3

--------------------------------------------------------------------------------




(i)Admission to Partnership.


(A)The Participant shall be admitted as a limited partner of the Partnership in
respect of the LTIP Units as of the Effective Date by signing and delivering to
the Partnership a copy of this Agreement.


(B)Upon execution of this Agreement by the Participant, the Partnership and the
Company, and the updating of the books and records of the Partnership to reflect
the issuance to the Participant of the LTIP Units and the admission of the
Participant as an LTIP Unit Limited Partner, the Partnership shall deliver to
the Participant a certificate, letter or electronic documentation certifying the
number of LTIP Units then issued to the Participant. Thereupon, the Participant
shall have all the rights of an LTIP Unit Limited Partner of the Partnership
with respect to the maximum number of LTIP Units which may be earned hereunder
and the shares of Common Stock of the Company into which such earned LTIP Units
may be converted in accordance with the Partnership Agreement.


(ii)Representations and Warranties. The Participant hereby makes the covenants,
representations and warranties set forth on Exhibit C attached hereto as of the
Effective Date, and the Participant shall immediately notify the Company and the
Partnership upon discovering that any of the representations or warranties set
forth on Exhibit A was false when made or have, as a result of changes in
circumstances, become false.


(iii)Section 83(b) Election. Within 10 days after the Effective Date, the
Participant shall provide the Partnership with a copy of a completed election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder in the forms of Exhibit B hereto. The
Participant shall timely (within 30 days of the Effective Date) file (via
certified mail, return receipt requested) such election with the Internal
Revenue Service and shall thereafter notify the Partnership that the Participant
has made such timely filings. The Participant should consult Participant’s tax
advisor regarding the consequences of Section 83(b) elections, as well as the
receipt, vesting, holding and sale of LTIP Units.


(b)Calculation of Number of Earned LTIP Units.


(i)Following the last day of the Performance Period applicable to an Award (a
“Determination Date”), subject to the Participant’s continued employment through
the last day of the Performance Period the total number of LTIP Units earned
under each of the Tranche 1 Award, Tranche 2 Award, and Tranche 3 Award shall be
calculated by the Committee with respect to each Performance Component under the
Award. For each Performance Component, the total number of LTIP Units earned
shall be equal to the product of (x) the Target Award Amount for such
Performance Component, multiplied by (y) the Relative Weighting for such
Performance Component, multiplied by (z) the Achievement Percentage for such
Performance Component (the “Performance Earned Units”). In the event that the
Company’s actual performance does not meet the threshold level for a Performance
Component, no LTIP Units shall be earned in respect of that Performance
Component.



4

--------------------------------------------------------------------------------




(ii)Upon any Vesting Date (as defined below), an additional number of LTIP Units
will be deemed earned LTIP Units (any such LTIP Units, “Dividend Earned Units”),
calculated with respect to each separate Distribution Payment made between the
Effective Date and such Vesting Date. The number of Dividend Earned Units for
each Distribution Payment shall be equal to the quotient of (A) the product of
(x) the number of Performance Earned Units which became vested on such Vesting
Date multiplied by (y) 90% of such Distribution Payment, divided by (B) the
Ex-Dividend Common Share Price on the ex-dividend date for such Distribution
Payment. The number of Dividend Earned Units shall be the sum of all of the
foregoing calculations done for each applicable Distribution Payment. All
Dividend Earned Units shall be deemed to be Vested LTIP Units under Section 2(c)
as of the applicable Vesting Date for which calculations are done.


(iii)The foregoing calculations shall be made no later than 90 days following
each applicable Determination Date (with respect to clause (i)) and each
applicable Vesting Date (with respect to clause (ii)), as applicable, or as soon
thereafter as reasonably practicable, at which time the Partnership shall notify
the Participant of the total number of Performance Earned Units or Dividend
Earned Units, as applicable (rounded down to the nearest whole LTIP Unit) (any
such date, a “Calculation Date”). Any LTIP Units which do not become Vested LTIP
Units following the final Vesting Date shall be forfeited automatically and
without further action as of that date (and if there are no Performance Earned
Units outstanding following the final Determination Date, then all LTIP Units
that are not Vested LTIP Units shall be forfeited automatically and without
further action as of that date)


(iv)If following any Calculation Date, the total number of Earned Units
calculated pursuant to any of Section 2(b)(i) and Section 2(b)(ii) (measured in
the aggregate); Section 3(b); or Section 3(d) exceeds the total number of LTIP
Units granted pursuant to Section 2(a), then (A) the Partnership shall issue to
the Participant, as of the Calculation Date, an additional number of LTIP Units
equal to the shortfall; (B) such LTIP Units shall be deemed earned LTIP Units
for the purposes of this Award; and (C) the Company and the Partnership shall
take such corporate actions as are necessary to accomplish the grant of such
additional LTIP Units; provided that such issuance will be subject to the
Participant executing and delivering such documentation that the Company and the
Partnership may reasonably request in order to comply with all applicable legal
and accounting requirements including, without limitation, federal and state
securities laws.


(v)In the event of an equity restructuring, as defined in Financial Accounting
Standards Board Accounting Standards Codification 718-10 (formerly Statement of
Financial Accounting Standards 123R), the Committee shall adjust any Performance
Component to the extent it is affected by such restructuring so as to preserve
(without enlarging) the likelihood that such Performance Component shall be
satisfied, with the manner of such adjustment to be determined by the Committee
in its sole discretion.


(c)Vesting. Subject to Section 3, the LTIP Units earned under each Award shall
become vested LTIP Units (“Vested LTIP Units”) as follows, subject to the
Participant’s continued employment with the Company through the applicable
date(s) (each, a “Vesting Date”):


(i)the Performance Earned Units earned in respect of the Tranche 1 Award, if
any, shall become Vested LTIP Units with respect to 50% of such Performance
Earned

5

--------------------------------------------------------------------------------




Units on the applicable Determination Date, and with respect to such remaining
Performance Earned Units on January 1, 2016;


(ii)the Performance Earned Units earned in respect of the Tranche 2 Award, if
any, shall become Vested LTIP Units with respect to 50% of such Performance
Earned Units on the applicable Determination Date, and with respect to such
remaining Performance Earned Units on January 1, 2017; and


(iii)the Performance Earned Units earned in respect of the Tranche 3 Award, if
any, shall become Vested LTIP Units with respect to 50% of such Performance
Earned Units on the applicable Determination Date, and with respect to an
additional 25% of such Performance Earned Units on each of January 1, 2018 and
January 1, 2019.
In the event the Participant is vested in a fractional portion of a Performance
Earned Unit, such portion shall be rounded down to the nearest whole number.
3.Effects of Certain Events


(a)General. Subject to Section 3(b), in the event that the Participant’s
employment with the Company is terminated, any LTIP Units that are not Vested
LTIP Units shall be forfeited automatically and without further action.


(b)Qualifying Termination. Notwithstanding the foregoing:


(i)In the event of the Participant’s Qualifying Termination prior to the
completion of the Performance Period applicable to an Award, a portion of the
LTIP Units which may be earned under the Award will become Performance Earned
Units, with the actual number of Earned Units determined as follows:


(A)with respect to Tranches 1 and 2, based on actual performance through the
most recently completed fiscal quarter measured against the Performance
Components as prorated based on the number of fiscal quarters completed prior to
the Termination Date relative to the total number of fiscal quarters in the
Performance Period; and


(B)with respect to Tranche 3, based on actual performance through the
Termination Date measured against the Performance Components as pro-rated based
on actual performance through the Termination Date;
provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed achieved or satisfied at target level (as applicable).
(ii)The number of Performance Earned Units calculated in accordance with Section
3(b)(i) which become Vested LTIP Units will be pro-rated based on the number of
days in the applicable Performance Period completed prior to the Termination
Date, and such pro-rated number of earned LTIP Units under the Award shall be
deemed Vested LTIP Units (and any LTIP Units issued hereunder that are not so
vested shall be immediately forfeited). Upon the determination of the number of
pro-rated Performance Earned Units, additional LTIP Units shall become Dividend
Earned Units (which shall be Vested LTIP Units) with respect to any Distribution
Payments made between the Effective Date and the

6

--------------------------------------------------------------------------------




Termination Date using the methodology set forth in Section 2(b)(ii), calculated
as though the Termination Date was the Vesting Date of the applicable
Performance Earned Units;


(iii)In the event of the Participant’s Qualifying Termination after the
completion of the Performance Period applicable to an Award, but prior to a
Vesting Date, then with respect to all such unvested Performance Earned Units,
(A) such Performance Earned Units shall become Vested LTIP Units as of the
Termination Date, (B) an additional number of LTIP Units shall become Dividend
Earned Units (which shall be Vested LTIP Units) using the methodology set forth
in Section 2(b)(ii), calculated as though the Termination Date was the Vesting
Date of such Performance Earned Units, and (C) any LTIP Units issued hereunder
that do not so become Vested LTIP Units shall immediately be forfeited.


(iv)The levels of achievement with respect to any Performance Components shall
be adjusted from time to time by the Committee as it deems equitable and
necessary in light of acquisitions, dispositions and other transactions or
extraordinary or one-time events that impact the Company’s operations.


(c)Termination for Cause. In the event of the Participant’s termination of
employment for Cause, then the Award and the LTIP Units that are not Vested LTIP
Units shall be automatically forfeited as of the Termination Date.


(d)Change in Control. Notwithstanding the foregoing:


(i)In the event of a Change in Control during the Participant’s employment and
prior to the completion of the Performance Period applicable to an Award, a
portion of the LTIP Units which may be earned under the Award will become
Performance Earned Units or Dividend Earned Units, with the actual number of
Earned Units determined


(A)with respect to Tranches 1 and 2, based on actual performance through the
most recently completed fiscal quarter measured against the Performance
Components as pro-rated based on the number of fiscal quarters completed prior
to the date of such Change in Control relative to the total number of fiscal
quarters in the Performance Period;


(B)with respect to Tranche 3, based on actual performance through the date of
such Change in Control, measured against the Performance Criteria based on
actual performance through the date of such Change in Control; and


(C)if any LTIP Units become Performance Earned Units in accordance with Section
3(d)(i)(A) or (B), then with respect to any Distribution Payments made between
the Effective Date and the date of such Change in Control, additional LTIP Units
shall become Dividend Earned Units (which shall be Vested LTIP Units) using the
methodology set forth in Section 2(b)(ii), calculated as though the date of such
Change in Control was the Vesting Date of the applicable Performance Earned
Units;


provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed

7

--------------------------------------------------------------------------------




achieved or satisfied at target level (as applicable), and
(ii)In the event of a Change in Control during the Participant’s employment and
prior to a Vesting Date, then with respect to all such unvested Performance
Earned Units, (A) such Performance Earned Units shall become Vested LTIP Units
as of the date of such Change in Control, (B) an additional number of LTIP Units
shall become Dividend Earned Units (which shall be Vested LTIP Units) using the
methodology set forth in Section 2(b)(ii), calculated as though the date of such
Change in Control was the Vesting Date of such Performance Earned Units, and (C)
any LTIP Units issued hereunder that do not so become Vested LTIP Units shall be
immediately forfeited).


4.Miscellaneous


(a)Administration. The Committee shall administer the Award. At the end of the
Performance Period applicable to any Award, the Committee shall calculate and
approve the number of earned LTIP Units awarded to the Participant under such
Award. If the Committee determines at any time that an unearned LTIP Unit cannot
become a Vested LTIP Unit, the Committee shall have the authority to terminate
and cancel such unearned LTIP Unit for no consideration and without liability to
the Participant.


(b)Agreement Subject to Plan and Partnership Agreement; Amendment. By entering
into this Agreement, the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan and the Partnership
Agreement. The Awards and LTIP Units granted hereunder are subject to the Plan
and the Partnership Agreement. The terms and provisions of the Plan and the
Partnership Agreement, as the same may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan or the
Partnership Agreement, the applicable terms and provisions of the Plan or the
Partnership Agreement as applicable, will govern and prevail. The terms of the
Agreement and the Award Certificate may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, that any such amendment that would materially and adversely affect any
right of the Participant shall not to that extent be effective without the
consent of the Participant.


(c)No Transferability; No Assignment. Except as provided in the Partnership
Agreement, including Section 11.3 thereto, neither the Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey the Award or the LTIP Units, except that an LTIP Unit may be exchanged
for Common Stock subject to the terms of this Agreement and pursuant to the
Partnership Agreement. No part of the Award or the LTIP Units shall be subject
to seizure, attachment, garnishment or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by the Participant or any
other person, be transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.


(d)No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Award hereunder shall impose any obligation on the
Company or any Affiliate to continue the employment of the Participant. Further,
the Company or any Affiliate (as applicable) may at any time terminate the
employment of such Participant, free from any liability

8

--------------------------------------------------------------------------------




or claim under the Plan or this Agreement, except as otherwise expressly
provided herein or in any written employment agreement between the Participant
and the Company (or any affiliate).


(e)Limitation on Rights. The Participant shall be the record owner of the LTIP
Units, and as record owner shall be entitled to all rights of a holder of LTIP
Units under the Partnership Agreement.


(f)Legend. To the extent applicable, all book entries (or certificates, if any)
representing the LTIP Units delivered to the Participant as contemplated by
Section 2 above shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such LTIP Units are listed, and any applicable Federal or state laws, and
the Partnership may cause notations to be made next to the book entries (or a
legend or legends put on certificates, if any) to make appropriate reference to
such restrictions. Any such book entry notations (or legends on certificates, if
any) shall include a description to the effect of the restrictions set forth in
Section 4(f) hereof.


(g)Securities Laws; Cooperation. The Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement. Participant further agrees to cooperate with the Company and the
Partnership in taking any action reasonably necessary or advisable to consummate
the transactions contemplated by this Agreement.


(h)Tax Withholding.


(i)Regardless of any action the Company or the Partnership takes with respect to
any or all federal, state or local income tax, employment tax or other tax
related items (“Tax Related Items”), the Participant acknowledges that the
ultimate liability for all Tax Related Items associated with the LTIP Units (and
any distributions in respect thereof) is and remains the Participant’s
responsibility and that each of the Company and the Partnership: (A) makes no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the LTIP Units, including, but not limited to,
the grant or vesting of the LTIP Units, the exchange of the shares of Common
Stock, the subsequent sale of shares of Common Stock and the receipt of any
distributions in respect thereof; and (B) does not commit to structure the terms
of the grant or any aspect of the LTIP Units to reduce or eliminate the
Participant’s liability for Tax Related Items. Further, if Participant has
relocated to a different jurisdiction between the date of grant and the date of
any taxable event, Participant acknowledges that the Partnership and/or Company
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction and/or the nature of certain Tax-Related Items may vary.


(ii)If applicable, prior to the relevant taxable event, the Participant shall
pay or make adequate arrangements satisfactory to the Partnership and/or the
Company, in its sole discretion, to satisfy all withholding and payment on
account obligations for Tax Related Items of the Company and the Partnership. In
this regard, the Participant authorizes the Company and the Partnership, each in
its sole discretion, to satisfy the obligations with regard to all Tax Related
Items legally payable by the Participant with respect to the LTIP Units by
withholding in shares of Common Stock otherwise issuable to the Participant,
provided that the Company and/or the Partnership withholds only the amount of
shares of Common Stock necessary to satisfy the minimum statutory withholding
amount using the

9

--------------------------------------------------------------------------------




Fair Market Value of the shares of Common Stock on the Settlement Date.
Participant shall pay to the Company and/or the Partnership any amount of Tax
Related Items that the Company and/or the Partnership may be required to
withhold as a result of the LTIP Units that are not satisfied by the previously
described method. The Company may refuse to deliver the shares of Common Stock
to the Participant if the Participant fails to comply with Participant’s
obligations in connection with the Tax Related Items as described in this
Section.


(i)Compensation Recovery Policy. The property received under this Agreement
shall be subject to being recovered under the Company’s compensation recovery
policy, if any, or any similar policy that the Company may adopt from time to
time. For avoidance of doubt, compensation recovery rights to shares of Common
Stock issued under this Agreement shall extend to any proceeds realized by the
Participant upon the sale or other transfer of such shares of Common Stock.
Without limiting the generality of the foregoing, if in the opinion of the
independent directors of the Board, (i) the Company’s financial results are
restated or were materially misstated due in whole or in part to intentional
fraud or misconduct by the Participant, and (ii) the payment or equity or
equity-based award made or issued pursuant to this Agreement based on the
corrected financial results would be less than the amount previously paid or
issued, then by approval by a majority of the independent directors of the
Board, the Board may, based upon the facts and circumstances surrounding the
restatement, direct that the Company and/or the Partnership recover all or a
portion of any payment or equity or equity-based award made or issued pursuant
to this Agreement, and the Participant shall be required, in addition to any
other remedy available (on a non-exclusive basis), to pay to the Company or the
Partnership (as determined by the Board), within 10 business days’ of the
Company’s or the Partnership’s request to Participant therefor, an amount equal
to the excess, if any, of (i) the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) Participant received upon the
sale or other disposition of, or distributions in respect of the LTIP Units and
any shares of Common Stock issued in respect of such LTIP Units over (ii) the
aggregate Cost of such LTIP Units and/or shares (if any). For purposes of this
Agreement, “Cost” means, in respect of any LTIP Unit and/or share of Common
Stock, the amount paid by Participant for such share, as proportionately
adjusted for all subsequent distributions.


(j)Section 409A Compliance. The Award and the shares of Common Stock and amounts
payable under this Agreement are intended to comply with the requirements of
Section 409A so as to prevent the inclusion in gross income of any benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants. The Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties under
Section 409A that may be imposed on or in respect of the Participant in
connection with this Agreement, and the Company and the Partnership shall not be
liable to any Participant for any payment made under this Plan that is
determined to result in an additional tax, penalty or interest under Section
409A, nor for reporting in good faith any payment made under this Agreement as
an amount includible in gross income under Section 409A.


(k)Section 280G of the Code. In the event that the accelerated vesting of the
LTIP Units or the amounts payable under this Agreement, together with all other
payments and the value of any benefit received or to be received by the
Participant, would result in all or a portion of such

10

--------------------------------------------------------------------------------




payment being subject to excise tax under Section 4999 of the Code (the “Excise
Tax”), then the Participant’s payment shall be either (a) the full payment or
(b) such lesser amount that would result in no portion of the payment being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state, and local employment taxes, income taxes,
and the Excise Tax, results in the receipt by the Participant, on an after-tax
basis, of the greatest amount of the payment notwithstanding that all or some
portion of the payment may be taxable under Section 4999 of the Code. Any such
reduction shall be made by the Company and/or the Partnership in compliance with
all applicable legal authority, including Section 409A. All determinations
required to be made under this Section shall be made by the nationally
recognized accounting firm which is the Company’s outside auditor immediately
prior to the event triggering the payments that are subject to the Excise Tax,
which firm must be reasonably acceptable to the Participant (the “Accounting
Firm”). The Company shall cause the Accounting Firm to provide detailed
supporting calculations of its determinations to the Company, the Partnership,
and the Participant. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code).


(l)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland applicable to
contracts made and performed wholly within the State of Maryland, without giving
effect to the conflict of laws provisions thereof. Any suit, action or
proceeding with respect to this Agreement (or any provision incorporated by
reference), or any judgment entered by any court in respect of any thereof,
shall be brought in any court of competent jurisdiction in the State of New York
or the State of Maryland, and each of the Participant, the Company, and the
Partnership hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company and the Partnership hereby irrevocably waives (i) any
objections which it may now or hereafter have to the laying of the venue of any
suit, action, or proceeding arising out of or relating to this Agreement brought
in any court of competent jurisdiction in the State of New York or the State of
Maryland, (ii) any claim that any such suit, action, or proceeding brought in
any such court has been brought in any inconvenient forum and (iii) any right to
a jury trial.
 
(m)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
* * * * *
 


 



























11

--------------------------------------------------------------------------------




BRIXMOR OPERATING PARTNERSHIP LP
LTIP UNIT AGREEMENT AWARD CERTIFICATE
1. Brixmor Operating Partnership LP (the “Partnership”), Brixmor Property Group
Inc., a Maryland corporation (together with its Subsidiaries, the “Company”),
and the Participant who is signatory hereto, hereby agree to the terms of this
Award Certificate and the Brixmor Property Group Inc. LTIP Unit Agreement (the
“Agreement”) to which it is attached. All capitalized terms used in this Award
Certificate and not defined herein shall have the meanings assigned to them in
the Company’s 2013 Omnibus Incentive Plan (the “Plan”) or the Agreement.
2. Subject to the terms of this Award Certificate, the Agreement, and the Plan,
the Partnership hereby grants to the Participant as of the Effective Date, the
Tranche 1 Award, Tranche 2 Award, and Tranche 3 Award on the terms set forth
below:
Participant:
[__]
Effective Date:
[__]
Total Maximum LTIP Unit Award Amount:
[__]
LTIP Fraction:
1/10



Tranche 1 Award
Award Range
· Threshold Award Amount: [__] LTIP Units
· Target Award Amount: [__] LTIP Units
· Maximum Award Amount: [__] LTIP Units


Performance Period: January 1, 2014 through December 31, 2014


Performance Components
· EBITDA Per Share Target (Relative Weighting: 37.50%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
$
50%
Target
$
100%
Maximum
$
150%

 
· AFFO (Adjusted Funds from Operations) Per Share Target (Relative Weighting:
37.50%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
$
50%
Target
$
100%
Maximum
$
150%



· Achievement of Individual Performance Goals (Relative Weighting: 25%)
Tranche 2 Award
Award Range
· Threshold Award Amount: [__] LTIP Units
· Target Award Amount: [__] LTIP Units
· Maximum Award Amount: [__] LTIP Units

12

--------------------------------------------------------------------------------






Performance Period: January 1, 2014 through December 31, 2015


Performance Components
· Cumulative EBITDA Per Share Target (Relative Weighting: 37.50%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
$
50%
Target
$
100%
Maximum
$
150%

 
· Cumulative AFFO (Adjusted Funds from Operations) Per Share Target (Relative
Weighting: 37.50%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
$
50%
Target
$
100%
Maximum
$
150%



· Achievement of Individual Performance Goals (Relative Weighting: 25%)


Tranche 3 Award
Award Range
· Threshold Award Amount: [__] LTIP Units
· Target Award Amount: [__] LTIP Units
· Maximum Award Amount: [__] LTIP Units


Performance Period: October 29, 2013 through December 31, 2016


Performance Components:
· Relative US Shopping Center Index TSR: (Relative Weighting: 60%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
 
50%
Target
 
100%
Maximum
 
150%



· Brixmor TSR (Relative Weighting: 20%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
 
50%
Target
 
100%
Maximum
 
150%



· Company-Wide Strategic Objectives (Relative Weighting: 20%)


•
__




13

--------------------------------------------------------------------------------




3. The Award and any LTIP Units which may be earned under the Award are subject
to the terms and conditions set forth in this Award Certificate, the Plan and
the Agreement. All terms and provisions of the Plan and the Agreement, as the
same may be amended from time to time, are incorporated and made part of this
Award Certificate. If any provision of this Award Certificate is in conflict
with the terms of the Plan or the Agreement, then the terms of the Plan or the
Agreement, as applicable, shall govern. The Participant hereby expressly
acknowledges receipt of a copy of the Plan and the Agreement.
* * * * *



















































14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.


BRIXMOR PROPERTY GROUP INC.






By: ___________________________________
 Name:
 Title: Authorized Signatory
PARTICIPANT








___________________________________
Name: [Name]
BRIXMOR OPERATING PARTNERSHIP LP


By: Brixmor OP GP LLC, its general partner




By: ___________________________________
 Name:
 Title: Authorized Signatory


































15

--------------------------------------------------------------------------------




Exhibit A
Investment Representations of Participant
5.LTIP Units Unregistered
. Participant acknowledges and represents that Participant has been advised by
the Company and the Partnership that:
(a)the offer and sale of the LTIP Units have not been registered under the
Securities Act;
(b)the LTIP Units must be held indefinitely and Participant must continue to
bear the economic risk of the investment in the LTIP Units unless the offer and
sale of such LTIP Units are subsequently registered under the Securities Act and
all applicable state securities laws or an exemption from such registration is
available (or as otherwise provided in the LP Agreement or the Securityholders
Agreement);
(c)there is no established market for the LTIP Units and it is not anticipated
that there will be any public market for the LTIP Units in the foreseeable
future;
(d)a restrictive legend in the form set forth below, and such as may be
determined by the Company and/or the Partnership pursuant to the Partnership
Agreement, shall be placed on the certificates, if any, representing the LTIP
Units:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT SUBSCRIPTION
AGREEMENT WITH THE ISSUER, AS AMENDED AND MODIFIED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF
BUSINESS WITHOUT CHARGE”; and
(e)a notation shall be made in the appropriate records of the Partnership
indicating that the LTIP Units are subject to restrictions on transfer and, if
the Partnership should at some time in the future engage the services of a
securities transfer agent, appropriate stop-transfer instructions will be issued
to such transfer agent with respect to the LTIP Units.
6.Additional Investment Representations
. Participant represents and warrants that:
(a)Participant’s financial situation is such that Participant can afford to bear
the economic risk of holding the LTIP Units for an indefinite period of time,
has adequate means for providing for Participant’s current needs and personal
contingencies, and can afford to suffer a complete loss of Participant’s
investment in the LTIP Units;
(b)Participant’s knowledge and experience in financial and business matters are
such that Participant is capable of evaluating the merits and risks of the
investment in the LTIP Units;
(c)Participant understands that the LTIP Units are a speculative investment
which involves a high degree of risk of loss of Participant’s investment
therein, there are substantial restrictions on the transferability of the LTIP
Units and, on the Effective Date and for an indefinite period following the
Closing, there will be no public market for the LTIP Units and, accordingly, it
may not be possible for Participant to liquidate Participant’s investment in
case of emergency, if at all;
(d)Participant understands and has taken cognizance of all the risk factors
related to the purchase of the LTIP Units and, other than as set forth in this
Agreement and the Partnership Agreement, no representations or warranties have
been made to Participant or Participant’s representatives concerning the LTIP
Units or the Company or the Partnership, or their prospects or

16

--------------------------------------------------------------------------------




other matters;
(e)Participant has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its Subsidiaries, the Partnership
Agreement, the Company’s organizational documents and the terms and conditions
of the purchase of the LTIP Units and to obtain any additional information which
Participant deems necessary; and
(f)Participant is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.















































17

--------------------------------------------------------------------------------




Exhibit B
ELECTION TO INCLUDE UNITS IN GROSS
INCOME PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE
The undersigned acquired OP Units (the “Units”) of Brixmor Operating Partnership
LP (the “Partnership”) on [date] (the “Transfer Date”).
The undersigned desires to make an election to have the Units taxed under the
provision of Section 83(b) of the Internal Revenue Code of 1986, as amended
(“Code §83(b)”), at the time the undersigned acquired the Units.
Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 2014 the
excess, if any, of the Units’ fair market value on the Transfer Date over the
acquisition price thereof.
The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):
1.The name, address and social security number of the undersigned:
[Name]
[Address]




SSN: ____-___-_____
2.A description of the property with respect to which the election is being
made:
[•] OP Units in the Partnership
3.The date on which the property was transferred: the Transfer Date. The taxable
year for which such election is made: calendar year 2014.
4.The restrictions to which the property is subject: The Units are subject to
performance-based vesting, and the Units are subject to forfeiture if certain
performance thresholds are not achieved. If the undersigned ceases to be
employed by certain affiliates of the Partnership under certain circumstances,
all or a portion of the Units may be subject to forfeiture. The Units are also
subject to transfer restrictions.
5.The aggregate fair market value (on a liquidation basis) on the Transfer Date
of the property with respect to which the election is being made, determined
without regard to any lapse restrictions:
OP Units: $0
6.The aggregate amount paid for such property:
OP Units: $0
A copy of this election has been furnished to the Secretary of the Partnership
pursuant to Treasury Regulations §1.83-2(e)(7).
Dated: ________ __, 2014
_____________________________

Name (printed):







18